DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucher (US 2016/0152081 A1) in view of Pepe (US 4363346A) and further in view of Schunack et al (US 9,815,339 B2).  
Regarding claims 1-2 and 9, Foucher teaches a pneumatic tire comprising: at least two tire components (44 and 43) configured to extend in a tire circumferential direction and the at least two tire components layered and extending in a tire width direction. 
However, Foucher fails to disclose a low strength thread. Analogous art, Pepe, discloses providing gas absorbing cords extending parallel to and disposed between the reinforcing cords in the tire (column 1, lines 54-59). Pepe further discloses a break strength of 1lbf (column 3 lines 62-66), which when converted to Newton is 4N.  It would have been obvious to modify the reinforcing plies of the belt in Foucher with gas bleeding cords, as taught by Pepe, in order to prevent trapped air (col 1, lines 5-68). In providing threads in belt reinforcing plies of Foucher, it would have been obvious for at least one thread provided within circumferential ply 45 to be formed beyond a width-directional end portion where a first one (44) of the at least two tire components terminates, inward in the tire width direction of where a second one (43) of the at least two tire components terminates, and radially outward of the second one (43) of the at least two tire components (Fig. 1]. 
As for the dtex limitation, one ordinary skill in the art would look to conventional art to determine the standard dtex used in bleeder cords. Gas absorbing bleeding cord art, Schunack, discloses thread-shaped elements in the form of air-discharging threads are made from cotton or PET of the structure of 50-500 dtex. Schunack’s range overlaps with Applicant’s claimed range of 25-170 dtex. MPEP 2144.05 states overlapping range is a prima facie evidence of . 

Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foucher (US 2016/0152081 A1) in view of Pepe (US 4363346A) with supporting evidence from Chainlon Nylon 66 filament yarn. 
Regarding claims 1-2 and 9, Foucher teaches a pneumatic tire comprising: at least two tire components (44 and 43) configured to extend in a tire circumferential direction and the at least two tire components layered and extending in a tire width direction. 
However, Foucher fails to disclose a low strength thread. Analogous art, Pepe, discloses providing gas absorbing cords extending parallel to and disposed between the reinforcing cords in the tire (column 1, lines 54-59). Pepe further discloses a break strength of 1lbf (column 3 lines 62-66), which when converted to Newton is 4N.  It would have been obvious to modify the belt plies of Foucher with gas bleeding cords, as taught by Pepe, in order to prevent air pockets. In providing threads in belt reinforcing plies of Foucher, it would have been obvious for at least one thread provided within circumferential ply 45 to be formed beyond a width-directional end portion where a first one (44) of the at least two tire components terminates, inward in the tire width direction of where a second one (43) of the at least two tire components terminates, and radially outward of the second one (43) of the at least two tire components (Fig. 1]. 
As for the dtex limitation, it is conventionally well known in the tire art to incorporate nylon 6,6 in tire structures. Furthermore, nylon 6,6 has a 5-1260 den which converted into dtex is 5.555 -1400 dtex (see NPL where it shows nylon 6,6 used in tires and the dtex range). This overlaps with Applicant’s claimed range of 25-120 dtex. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the 
Regarding claim 10, Foucher teaches the at least two tire components are reinforcing belt layers in a tread portion (figure 1). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749